As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedules of Investments. Edgar Lomax Value Schedule of Investments July 31, 2010 (Unaudited) Shares COMMON STOCKS - 96.27% Value Aerospace Product and Parts Manufacturing - 6.40% The Boeing Co. $ Honeywell International, Inc. Lockheed Martin Corp. United Technologies Corp. Agriculture, Construction, and Mining Machinery Manufacturing - 4.27% Baker Hughes, Inc. National-Oilwell Varco, Inc. Amusement Parks and Arcades - 1.52% The Walt Disney Co. Bakeries and Tortilla Manufacturing - 4.91% Kraft Foods, Inc. - Class A Beverage Manufacturing - 1.02% Coca Cola Co. PepsiCo, Inc. Building Material and Supplies Dealers - 4.36% The Home Depot, Inc. Lowe's Companies, Inc. Computer and Peripheral Equipment Manufacturing - 2.08% Hewlett-Packard Co. International Business Machines Corp. Dairy Product Manufacturing - 0.87% HJ Heinz Co. Depository Credit Intermediation - 0.62% Regions Financial Corp. Electric Power Generation, Transmission and Distribution - 6.29% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. Southern Co. Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.64% General Electric Co. Fruit and Vegetable Preserving and Specialty Food Manufacturing - 1.49% Campbell Soup Co. Sara Lee Corp. Health and Personal Care Stores - 4.39% CVS Caremark Corp. Walgreen Co. Insurance Carriers - 2.62% The Allstate Corp. 1 Berkshire Hathaway, Inc. - Class A (a) Berkshire Hathaway, Inc. - Class B (a) UnitedHealth Group, Inc. Limited-Service Eating Places - 4.61% McDonalds Corp. Local Messengers and Local Delivery - 0.56% United Parcel Service, Inc.- Class B Management of Companies and Enterprises - 0.72% Goldman Sachs Group, Inc. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 1.79% Raytheon Co. Other General Merchandise Stores - 4.30% Target Corp. Wal-Mart Stores, Inc. Other General Purpose Machinery Manufacturing - 0.61% Caterpillar, Inc. Petroleum and Coal Products Manufacturing - 7.42% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pharmaceutical and Medicine Manufacturing - 13.71% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 3.14% E. I. du Pont de Nemours and Co. Securities and Commodity Exchanges - 0.57% NYSE Euronext Semiconductor and Other Electronic Component Manufacturing - 0.50% Intel Corp. Ship and Boat Building - 2.10% General Dynamics Corp. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 2.40% Avon Products, Inc. Colgate Palmolive Co. Procter & Gamble Co. Support Activities for Mining - 2.31% Halliburton Co. Tobacco Manufacturing - 1.18% Altria Group, Inc. Wired Telecommunications Carriers - 7.87% AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $21,050,189) Shares SHORT-TERM INVESTMENTS - 3.59% Value AIM STIT-STIC Prime Portfolio - Institutional Class, 0.20%(b) TOTAL SHORT-TERM INVESTMENTS (Cost $825,296) Total Investments in Securities (Cost $21,875,485) - 99.86% Other Assets in Excess of Liabilities - 0.14% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. FAS 157 – Summary of Fair Value Exposure at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of July 31, 2010: Level 1 Level 2 Level 3 Total Equity Accommodation and Food Services $ $
